


110 HR 4807 IH: Social Security COLA Protection Act of

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4807
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Ms. Herseth Sandlin
			 (for herself, Mr. Waxman,
			 Ms. McCollum of Minnesota,
			 Mr. Van Hollen,
			 Mrs. Maloney of New York,
			 Mr. George Miller of California,
			 Ms. Schakowsky,
			 Mr. Ross, Ms. Baldwin, Mr.
			 Serrano, Mr. Tierney,
			 Mr. Nadler,
			 Mr. Filner,
			 Mr. Michaud,
			 Ms. Solis,
			 Mr. Cummings,
			 Ms. Linda T. Sánchez of California,
			 Mr. Grijalva,
			 Ms. Slaughter,
			 Ms. Sutton, and
			 Mr. Hare) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Social Security Act to protect Social
		  Security cost-of-living adjustments (COLA).
	
	
		1.Short titleThis Act may be cited as the
			 Social Security COLA Protection Act of
			 2007.
		2.Protection of
			 Social Security COLA increases against excessive Medicare premium
			 increases
			(a)Application to
			 part B premiumsSection 1839(f) of the Social Security Act (42
			 U.S.C. 1395r(f)) is amended—
				(1)by striking
			 (f)
			 For any calendar year after 1988 and
			 inserting (f)(1)
			 For any calendar year after 1988 and before 2008; and
				(2)by
			 adding at the end the following new paragraph:
					
						(2)For any calendar year (beginning with
				2008), if an individual is entitled to monthly benefits under section 202 or
				223 or to a monthly annuity under section 3(a), 4(a), or 4(f) of the Railroad
				Retirement Act of 1974 for November and December of the preceding year, if the
				monthly premium of the individual under this section for December of the
				preceding year and for January of the year involved is deducted from those
				benefits under section 1840(a)(1) or section 1840(b)(1), and if the amount of
				the individual’s premium is not adjusted for January of the year involved under
				subsection (i), the monthly premium otherwise determined under this section for
				the individual for that year shall not be increased pursuant to subsection
				(a)(3) to an amount that exceeds 25 percent of the amount of the increase in
				such monthly benefits for that individual attributable to section
				215(i).
						.
				(b)Application to
			 part D premiums
				(1)In
			 generalSection 1860D–13(a)(1) of such Act (42 U.S.C.
			 1395ww–113(a)(1)) is amended—
					(A)in subparagraph
			 (F), by striking (D) and (E), and inserting (D), (E), and
			 (F),;
					(B)by redesignating
			 subparagraph (F) as subparagraph (G); and
					(C)by inserting after
			 subparagraph (E) the following new subparagraph:
						
							(F)Protection of
				Social Security COLA increaseFor any calendar year, if an
				individual is entitled to monthly benefits under section 202 or 223 or to a
				monthly annuity under section 3(a), 4(a), or 4(f) of the Railroad Retirement
				Act of 1974 for November and December of the preceding year and was enrolled
				under a PDP plan or MA–PD plan for such months, the base beneficiary premium
				otherwise applied under this paragraph for the individual for months in that
				year shall be decreased by the amount (if any) by which the sum of the amounts
				described in the following clauses (i) and (ii) exceeds 25 percent of the
				amount of the increase in such monthly benefits for that individual
				attributable to section 215(i):
								(i)Part D premium
				increase factor
									(I)In
				generalExcept as provided in this clause, the amount of the
				increase (if any) in the adjusted national average monthly bid amount (as
				determined under subparagraph (B)(iii)) for a month in the year over such
				amount for a month in the preceding year.
									(II)No application
				to full premium subsidy individualsIn the case of an individual
				enrolled for a premium subsidy under section 1860D–14(a)(1), zero.
									(III)Special rule
				for partial premium subsidy individualsIn the case of an
				individual enrolled for a premium subsidy under section 1860D–14(a)(2), a
				percent of the increase described in subclause (I) equal to 100 percent minus
				the percent applied based on the linear scale under such section.
									(ii)Part B premium
				increase factorIf the individual is enrolled for such months
				under part B—
									(I)In
				generalExcept as provided in subclause (II), the amount of the
				annual increase in premium effective for such year resulting from the
				application of section 1839(a)(3), as reduced (if any) under section
				1839(f)(2).
									(II)No application
				to individuals participating in medicare savings programIn the
				case of an individual who is enrolled for medical assistance under title XIX
				for medicare cost-sharing described in section 1905(p)(3)(A)(ii),
				zero.
									.
					(2)Application
			 under Medicare Advantage programSection 1854(b)(2)(B) of such
			 Act (42 U.S.C. 1395w–24(b)(2)(B)), as in effect as of January 1, 2008, relating
			 to MA monthly prescription drug beneficiary premium, is amended by inserting
			 after as adjusted under section 1860D–13(a)(1)(B) the following:
			 and section 1860D–13(a)(1)(F).
				(3)Payment from
			 Medicare prescription drug accountSection 1860D–16(b) of such
			 Act (42 U.S.C. 1395w–116(b)) is amended—
					(A)in paragraph
			 (1)—
						(i)by
			 striking and at the end of subparagraph (C);
						(ii)by
			 striking the period at the end of subparagraph (D) and inserting ;
			 and; and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(E)payment under
				paragraph (5) of premium reductions effected under section
				1860D–13(a)(1)(F).
								;
				and
						(B)by adding at the
			 end the following new paragraph:
						
							(5)Payment for COLA
				protection premium reductions
								(A)In
				generalIn addition to payments provided under section 1860D–15
				to a PDP sponsor or an MA organization, in the case of each part D eligible
				individual who is enrolled in a prescription drug plan offered by such sponsor
				or an MA–PD plan offered by such organization and who has a premium reduced
				under section 1860D–13(a)(1)(F), the Secretary shall provide for payment to
				such sponsor or organization of an amount equivalent to the amount of such
				premium reduction.
								(B)Application of
				provisionsThe provisions of subsections (d) and (f) of section
				1860D–15 (relating to payment methods and disclosure of information) shall
				apply to payment under subparagraph (A) in the same manner as they apply to
				payments under such
				section.
								.
					(c)Disregard of
			 premium reductions in determining dedicated revenues under MMA cost
			 containmentSection 801(c)(3)(D) of the Medicare Prescription
			 Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173) is
			 amended by adding at the end the following: Such premiums shall also be
			 determined without regard to any reductions effected under section 1839(f)(2)
			 or 1860D–13(a)(1)(F) of such title..
			(d)Effective
			 Dates
				(1)Part B
			 premiumThe amendments made by subsection (a) apply to premiums
			 for months beginning with January 2008.
				(2)Part D
			 premiumThe amendments made by subsection (b) apply to premiums
			 for months beginning with January 2008.
				(3)MMA
			 provisionThe amendment made by subsection (c) shall take effect
			 on the date of the enactment of this Act.
				
